IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-20909
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LARRY MASTERS,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-89-CR-322-2
                      --------------------

                           October 19, 1999

Before JONES, SMITH, and STEWART, Circuit Judges

PER CURIAM:*

     Larry Masters appeals the district court’s order extending

his supervised release through August 30, 1999.    He contends that

the district court’s basis for the extension was unlawful and

asks this court to vacate the district court’s order and remand

for termination of the term of supervised release.

     This extended term of supervised release, however, ended

August 30, 1999.    Accordingly, this appeal is moot, as this court

can no longer grant Masters the relief he seeks.     See Bailey v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-20909
                               -2-

Southerland, 821 F.2d 277, 278 (5th Cir. 1987).   Because this

appeal is moot, it is

DISMISSED.